DETAILED ACTION
Status of Claims
This action is responsive to the amendment filed on 30 March 2022.  Claims 1-2 and 4-6 have been amended.  Claims 1-6 are currently pending, and are rejected.

Response to Arguments
Applicant’s amendments/arguments, see pages 2 and 5, filed 30 March 2022, with respect to the Abstract and Fig. 3 have been fully considered and are persuasive.  The objections of 18 January 2022 have been withdrawn. 
Additionally, Applicant’s amendments/arguments, see pages 6-7, filed 30 March, with respect to the rejection of claim 4 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 18 January 2022 has been withdrawn. 
Finally, Applicant’s arguments with respect to claim(s) 1 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (US 2016/0356125, hereinafter Bello) in view of Ella et al. (US 8,280,635, hereinafter Ella) and Kimminau et al. (US 2007/0032994, hereinafter Kimminau).
Bello discloses the invention substantially as claimed, including a method for real-time monitoring of well performance. Field data is received from sensors in the well, and production performance properties of the well are determined by applying the field data to a two- or three- dimensional numerical transient thermal multiphase reservoir flow model, which is continually calibrated and updated (Bello, Abstract).
With reference to claim 1, Bello discloses a method of detecting and mitigating flow instabilities in one or more hydrocarbon production wells, the method comprising:
generating a numerical model of transient and thermal multiphase flow in each of the one or more hydrocarbon production wells (see paragraphs [0002] and [0047], where the numerical model of transient and thermal multiphase flow corresponds to the 2D/3D numerical transient thermal multiphase reservoir flow model, which includes a forward model; and paragraphs [0051] -[0057], where details of its generation are discussed);
retrieving well test data from a database (see paragraph [0002], where the well test data corresponds to the real-time measurement data, and paragraph [0079], where this data is stored and retrieved specifically from a database); and
calibrating the numerical model using the well test data (see paragraphs [0002] and [0082] - [0083], where this model may be continuously or periodically calibrated using the real-time measurement data).
Though Bello notes that the calibrated numerical model may be used for monitoring of wells as well as forecasting production parameters of these wells (see paragraphs [0084] and [0089]) and further teaches outputting results of this forecasting to a user (see paragraphs [0020] and [0101] - [0102]), it does not explicitly disclose that this displayed data includes particular operating conditions to change, nor does it disclose the performance of a parametric study to derive such specific operating conditions. However, Ella from the same or similar field of endeavor does disclose these limitations, including the following:
retrieving real-time production data pertaining to each of the one or more hydrocarbon production wells (see col. 8, lines 24-67, where production data such as characteristics of the wells may be received in real time);
using the real-time production data, identifying patterns of flow instability within the real-time production data (see col. 9, lines 1-24, where this real-time data includes information on patterns of flow instability, such as flow rates, wellhead pressure, fluid density, back pressure, gas-to-oil ratios, etc.);
using the calibrated numerical model, performing a parametric study to determine how input parameters affect at least one of a flow stability or a performance of the one or more hydrocarbon production wells (see col. 2, lines 5-13, and col. 13, line 18- col. 14, line 12, where a calibrated predictive model (the production system model and its solver module) similar to that of Bello is disclosed. See further col. 19, line 52- col. 20, line 15, where this model performs a parametric study (modeling a number of different scenarios) to identify variables (such as those of col. 2, lines 27-59) that affect the performance of a given well and achieve particular operational objectives.);
 (see col. 12, lines 51-57, where a submodel of the production system model models flow rates/instabilities; and col.15, lines 51-56, and col. 19, line 60- col. 20, line 15, where corrective actions to implement in order to improve performance are identified); and
providing, to a user, an advisory to effect the at least one change to the at least one operating condition (see col. 9, lines 43-59).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions, as taught by Ella, the motivation for doing so being to enable an operator to quickly and easily see what should be done to improve a well's operation and achieve a specific operational objective, and to actually implement the required conditions for doing so (see, for example, see col. 9, lines 47-58).
However, the predictive production system model of Ella directly determines suggested operating conditions (see col. 13, line 64 – col. 14, line 3; and col. 14, lines 12-18), and thus this combination of Bello and Ella does not disclose the generation of a surrogate model based on the parametric study or the use of this surrogate model in determining flow type and improved operating parameters.  But Kimminau from the same or similar field of endeavor does disclose these limitations, including the following:
generating a surrogate model based on the parametric study (see, for example, paragraphs [0006] and [0033] – [0034], where a predictive flow/production system model similar to that of Bello and Ella determines optimal ranges of various parameters (such as temperature, pressure, or flow rate) and generates a set of lookup tables (the surrogate model) from this data representing optimal and suboptimal parameter sets); and
using the surrogate model to determine a type of flow instability and to determine  (see, for example, paragraphs [0034] –[0036], where the lookup tables/surrogate model are used to detect a transient event (the flow instability) as well as real-time operating conditions affecting the performance of the well).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have generated the surrogate model/lookup tables of Kimminau for the scenarios derived from the parametric studies of Bello and Ella, as Kimminau does not disclose the details of how the lookup tables are actually generated.  It would further have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use these lookup tables when determining suggestions for operating condition changes, as taught by the combination of Bello and Ella, the motivation for doing so being to enable the continuous evaluation of real-time well production data with against optimal parameter sets (see Kimminau, paragraph [0034]).
With reference to claim 2, the combination of Bello, Ella, and Kimminau discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Bello further discloses that the one or more hydrocarbon production wells comprise a gas lift well (see paragraph [0026]).
With reference to claim 3, the combination of Bello, Ella, and Kimminau discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Bello further discloses that calibrating the numerical model comprises applying a history matching procedure to the numerical model (see paragraphs [0075] and [0081], where historical data may also be used to calibrate the model).
With reference to claim 4, the combination of Bello, Ella, and Kimminau discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Ella further discloses that providing the advisory to effect the at least one change to the at least one operating condition comprises at least one of: advising at least one change to at least one operating condition that will result in an increase in well production, advising at least one change to at least one operating condition that will result in an increase in well equipment life, advising at least one change to at least one operating condition that will result in an increase in facility equipment life, advising at least one change to at least one operating condition that will result in a reduction in well maintenance, advising at least one change to at least one operating condition that will result in a reduction in facility maintenance, or advising at least one change to at least one operating condition that will result in an increase in a well life, of the one or more of the hydrocarbon production wells (see col, 5, line 61 – col. 6, line 4). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to improve a well's operation and achieve a specific operational objective (see, for example, see col. 9, lines 47-58).
 With reference to claim 5, the combination of Bello, Ella, and Kimminau discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Ella further discloses the following:
generating at least one of an operational map or a gas lift performance curve  (see, for example, col.19, lines 1-29, where the graphical representations of various well characteristics (such as pressure, temperature, flow, etc.) and/or the presented interrelationships among various wells components of the upstream production system correspond to the operational map); and
using the at least one of the operational map or the gas lift performance curve,  (see, for example, col.19, lines 29-40, where the graphical representations of pressure, flow, etc. indicate flow instability and corrective actions to improve operating conditions, as well as the displayed interrelationships which indicate system-wide corrective actions to improve operating conditions).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions via operational maps, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to improve a well's operation and achieve a specific operational objective (see, for example, see col. 9, lines 47-58).
However, the predictive production system model of Ella directly determines suggested operating conditions (see col. 13, line 64 – col. 14, line 3; and col. 14, lines 12-18), and thus this combination of Bello and Ella does not disclose that the above steps are further based on the surrogate model.  But Kimminau from the same or similar field of endeavor does disclose these limitations, including the following:
generating at least one of an operational map or a gas lift performance curve based on the surrogate model (see, for example, paragraph [0035], where a predictive timeline (corresponding to the operational map or gas lift performance curve) may illustrate a declining performance of a well); and
using the at least one of the operational map or the gas lift performance curve, in combination with the surrogate model, to determine the type of flow instability and to determine the at least one  (see again paragraphs [0034] – [0036]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the surrogate model of Kimminau to generate the operational map, flow instability, and operating condition changes of Bello and Ella, the motivation for doing so being to enable the continuous generation of this information as additional real-time well data is received (Kimminau, paragraph [0034]).
With reference to claim 6, the combination of Bello, Ella, and Kimminau discloses all subject matter of the claimed invention as discussed above with respect to claim 5. Additionally, Ella further discloses displaying the at least one of the operational map or the gas lift performance curve on a display (see col.18, line 41-col. 19, line 40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions via operational maps, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to imp rove a well's operation and achieve a specific operational objective (see, for example, see col. 9, lines 47-58).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH E DRABIK whose telephone number is (571)272-0902. The examiner can normally be reached Monday - Friday, 10:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN S COOK/Primary Examiner, Art Unit 2146